Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. _________________

QUINTON HOLDINGS, LLC, a Colorado Limited Liability Company,

               Plaintiff,

v.

AXYS GOLF LLC, a Florida Limited Liability Company, and ERIC KAPLAN, an individual,

            Defendants.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff Quinton Holdings, LLC d/b/a RotarySwing Golf, LLC, by and through its

undersigned counsel, and for its Complaint against Defendants Axys Golf, LLC and Eric Kaplan

(together, the “Defendants”) states and alleges as follows:

                                   I.      INTRODUCTION

       1.      This is a case about a successful entrepreneur that, against all normal physical odds,

overcame significant personal struggle to build a successful business that helps tens of thousands

of people live a more productive and happy life through golf and golf instruction. This person and

pioneer is Chuck Quinton and his company is RotarySwing Golf, LLC.

       2.      This is also a case about a person who decided, after years of trolling Plaintiff’s

subscription full swing platform under various personal and corporate accounts, to steal and/or

attempt to steal Mr. Quinton’s ideas/techniques for personal commercial gain. This person has

committed these acts rather than putting in the hard work to come up with his own approach to the


                                                 1
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 2 of 22




golf swing. It is not a novel “business plan” but is one that is repeated over and over again in this

country and is committed by those that lack both creativity and general initiative. This bad person’s

name is Eric Kaplan.

       3.      In order to protect Mr. Quinton’s great life achievement and his company’s

commensurate commercial success, as well as to enforce the federal law that prohibits Mr.

Kaplan’s continued unlawful and anti-competitive behavior, this case has been brought and is set

forth as follows.

                       II.     THE PARTIES TO THIS COMPLAINT

       A.      The Plaintiff

       4.      Plaintiff Quinton Holdings, LLC d/b/a RotarySwing Golf, LLC (“Plaintiff” or

“Rotary Swing”) is a limited liability company duly authorized and existing pursuant to the laws

of the State of Colorado, with its principal place of business in Ridgway, Colorado. Each of its

members reside in the State of Colorado.

       5.      Plaintiff Rotary Swing is a provider of in-person and online golf instruction. It

provides goods and services and engages in other commercial activities directed to the public at

large, selling its goods and services, including lessons, clinics, online swing analyses, instructor

certification program, book sales, online subscriptions, memberships, and followers on Rotary

Swing’s website, Facebook page, and YouTube channel, and promoting its business through the

internet presence, promotional appearances, original content and trade contributions, word-of-

mouth, and professional notoriety, among other things.




                                                 2
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 3 of 22




        B.      The Defendants

        6.      Defendant Axys Golf, LLC (“Axys Golf”) is a limited liability company, duly

authorized and existing pursuant to the laws of the State of Florida, with its principal place of

business in Hollywood, Florida. Upon information and belief, its sole member, Eric Kaplan,

resides in and is a citizen of the State of Florida.

        7.      Defendant Eric Kaplan (“Kaplan”) is an individual who resides in Hollywood,

Florida, and is a citizen of Florida, upon information and belief.

        8.      Axys Golf is a competitor of Plaintiff. It has modeled its own business activities,

in part, based upon or similarly to Rotary Swing’s, thieving a significant portion of Plaintiff’s

business value and reputational influence relative to its original safe swing theory and related golf

instruction services.

        9.      Upon information and belief, Axys Golf is a limited liability company that does not

have any existence separate and distinct from its members (or sole member, Kaplan, as here, upon

belief), is inadequately capitalized, fails to observe corporate formalities or recognize its existence

as a corporate entity in its own dealings, and/or is a mere instrumentality of members, owners, or

controlling member, Kaplan, which entity was used for improper conduct, as alleged herein.

                                III.    JURISDICTION & VENUE

        10.     This is an action under both federal law and state law, including under the

trademark laws of the United States, more specifically, 15 U.S.C.A. § 1125(a), seeking to recover,

among other things, compensatory damages, statutory damages, treble damages, costs of suit, and

reasonable attorney’s fees.




                                                   3
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 4 of 22




       11.     This Court has jurisdiction over this action under 28 U.S.C.A. § 1332(a)(1) in that

this is a civil action between citizens of different states in which the amount in controversy exceeds

the sum of $75,000, exclusive of interest and costs.

       12.     This Court also has jurisdiction under 28 U.S.C.A. §§ 1331 and 1338(b) and 15

U.S.C.A. § 1121 in that this case arises under the trademark laws of the United States, 15 U.S.C.A.

§ 1125(a).

       13.     Jurisdiction for violations of state law and state statutory claims may also be based

upon 28 U.S.C.A. §1367(a), insofar as those claims are based upon a common nucleus of operative

facts with Plaintiff’s federal claims, and the entire action commenced by this complaint constitutes

a single case that would ordinarily be tried in one judicial proceeding.

       14.     Venue is proper under 28 U.S.C. § 1391(b)(2) in that a substantial part of the events

or omissions giving rise to the claim occurred in this district.

                               IV.    FACTUAL BACKGROUND

       A.      The Evolution of Rotary Swing’s Safe Swing Approach

       15.     Chuck Quinton (“Quinton”) is the face and founder of Plaintiff Rotary Swing, a

highly-acclaimed and successful online golf instruction website and golf academy in Ridgway,

Colorado.

       16.     As a professional golfer and former Teaching and Playing Professional at a private

club in Colorado (which, notably, is consistently ranked among Golf Digest’s “America’s 100

Greatest” since 1987 and former home to the PGA Tour’s International event), Quinton has earned

celebrity status and reputational prestige in the golfing world through his mastery of game




                                                  4
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 5 of 22




fundamentals, and, in particular, his unique and systematic approach to a safe and consistent golf

swing.

         17.   As a recognized expert in safe swing theory and instruction, Quinton has served as

a golf instruction content provider for Golfweek and has been a repeat featured guest on ESPN

Sports Radio and numerous local radio shows around the country to discuss his techniques and

viewpoint on the game of golf.

         18.   Of course, Quinton’s techniques, and golf swing theory, in particular, have been

shaped by and represent the byproduct of his accumulated, personal experiences as a professional

golfer and avid recreational athlete, which include the personal health struggles he endured over

the years in overcoming various sports-related injuries, such as being told by a surgeon at the age

of thirty-one that he needed a hip replacement due to damage caused by years of prior improper

swing technique and, devastatingly, breaking his neck in a 2011 biking accident, undergoing five

successive surgeries in the ensuing months to repair his badly injured spine.

         19.   While his injuries may have prematurely derailed a competitive professional golf

career, they rekindled Quinton’s deep interest in and fueled countless hours of research into the

biomechanics, neuromechanics, anatomy, and physics of developing a golf swing instruction

technique that is based in science – and not opinion or personal preference, as is widely the case

throughout the industry – an interest that was first sparked by his first golf student ever in 1995, a

stroke victim who had lost use of his right arm, and the immediate impact on Quinton’s training

methodologies stemming from his early research into how stroke victims are able to learn new

movement patterns through a specific motor learning process.




                                                  5
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 6 of 22




        20.     Designed under the guidance of and in consultation with a medical panel of experts,

including Jeffrey P. Broker, Ph.D. (biomechanist), Brian P. McKeon, MD (orthopedic surgeon),

Michael L. Wolak, Ph.D., MD, MS (neurosurgeon), and Mitchell Supler, MD (neurosurgeon),

Quinton developed a safe swing instruction technique that focuses largely on the intersection of

joint, muscle, and brain function that not only is demonstrably effective, but also places a premium

on player safety and injury prevention for his golf students of all abilities, including some playing

at the highest levels of the game on the PGA Tour, Nationwide Tour, European PGA Tour, LPGA

Tour, Futures Tour, Hooters Tour, Gateway Tour, and numerous other mini-tours, as well as his

hundreds of thousands of online subscription followers amassed over the years.

        21.     Since 1995, Quinton has been developing and marketing to the masses his unique

safe swing theory through in-person instruction for over ten thousand golf lessons and more widely

through his instructional website (beginning in 2005), Facebook page, and YouTube channel,

helping more than 106,000 YouTube subscribers and approximately 400,000 followers/members

and golf enthusiasts with their swings and undertaking nearly 80,000 online swing reviews over

the past fifteen years.

        22.     In addition to his in-person and remote teaching activities, the evolution of

Quinton’s safe swing theory is also well documented over the past two decades through his prolific

body of writings and instructional materials, including three golf instruction books he authored,

namely “The DEAD Drill” (e-book – January, 2020), “Rotary Swing Tour Golf Instructor

Certification Manual” (Perfect Paperback – 1st Edition: February 15, 2010), and “The Rotary

Swing” (Paperback – 1st Edition: July 25, 2007), which have sold thousands of copies worldwide,




                                                 6
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 7 of 22




as well as instructional DVD series, including “Swing Plane Made Simple” (published in 2005)

and “Short Game Made Simple” (published in 2006).

       23.     Today, Rotary Swing is one of the largest golf instruction sites on the internet with

over 8,000 visitors per day. It hosts over three hundred instructional videos that Quinton created

and/or produced, as well as over a hundred and fifty articles written by Quinton – all dedicated to

the promotion and marketing of his safe swing theory and instruction techniques, which

differentiate and elevate his commercialized content from the hundreds of competitor online golf

instruction websites.

       24.     Indeed, as early as 2012, Troy Vayanos, blogging for hittingitsolid.com, published

a July 24, 2012 post, captioned “The 15 Top Golf Websites Online & How They Can Help Your

Golf,” praising Rotary Swing as the best of online golf instruction at the time, stating:

               Rotary Swing or RST is arguably the best golf instruction site on the
               internet. It provides the only golf instruction backed up by science. The
               instructors there are the experts when it comes to body friendly golf
               instruction and is the first place you need to visit to fix your golf swing
               problems.

See https://hittingitsolid.com/blog/top-golf-websites-online (Text-only version; Google cache

time-stamp: Apr 21, 2020 10:58:29 GMT) (emphasis added).

       25.     In early 2018, U.S. Golf TV published a January 30, 2018 post, captioned “Online

Golf Instruction: 6 Great Side-by-Side Comparisons,” identifying Rotary Swing as one of six “Best

Online Golf Instruction in the industry,” stating:

               If you are looking for online golf instruction and are struggling to find the
               right fit for your game, look no further. We have compiled some of the Best
               Online Golf Instruction in the industry, to help you make the educated,
               informed decision you desire.

                                              *       *      *

                                                  7
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 8 of 22




                    Chuck Quinn’s[1] RotarySwing technique was inspired by the realization
                    that the most common golf tips are not universally effective. Quinn
                    reasons that a golfer with one body type cannot effectively mimic the swing
                    of a golfer who has an entirely different build. That’s true no matter how
                    many Tour trophies that golfer has. RotarySwing is designed around what
                    Quinn calls “Anatomical Absolutes”—a focus on the muscles and
                    joints (universal for every body type) and how they move safely and
                    effectively for a better, more consistent golf swing. Quinn teaches golf
                    swing physics, proper use of the body, and how make proper movement
                    an ingrained habit.

See https://usgolftv.com/news/online-golf-instruction-6-great-comparisons/ (Text-only version;

Google cache time-stamp: Apr 21, 2020 02:05:48 GMT) (emphasis in original).

           B.       Putter Eric Kaplan of Axys Golf Steals Rotary Swing’s Safe Swing Theory

           26.      Upon information and belief, Axys Golf was incorporated by Kaplan in April of

2015. Kaplan’s and Axys Golf’s bad acts, as alleged herein, are intertwined and difficult to

disentangle, with improperly gained benefits thereof flowing to each.

           27.      Upon information and belief, Kaplan’s relationship with the sport of golf did not

arise out of any first-hand professional or amateur-level golfing experience; rather, Kaplan

purports to be a largely self-taught golf expert beginning at the age of five in response to his

father’s unfortunate Parkinson’s Disease diagnosis, resulting in some level of golf putting expertise

up to and as of sometime in or around 2016 through 2017.

           28.      In Spring of 2016, Axys Golf published “Putting: The Four Secret Body Locks”

(Paperback – 1st Edition: February 16, 2016/March 15, 2016/April 4, 2016), authored by Kaplan,

ostensibly based upon his ideas and theories concerning putting strategies flowing from his




1
    The post accurately refers to Chuck “Quinton” elsewhere in the text.

                                                           8
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 9 of 22




childhood golf clinic instruction for sufferers of Parkinson’s Disease and his putting instruction

lessons with acclaimed PGA Masters Champion, Bernhard Langer, beginning no earlier than 2014.

       29.     In the 2019 second edition of Axys Golf’s “Putting: The Four Secret Body Locks,”

Kaplan states “I do have a confession to make” regarding his burgeoning childhood golf instructor

calling at age eleven and contemporaneous work with top doctors at The Mayo Clinic, at the time,

recounting, in relevant part:

               So, at the age of 11, I started putting together clinics for those with
               Parkinson’s. I just got them onto a golf course, gave them a club, and
               showed them how to swing. It was wonderful to connect with others who
               understood what I was going through at home.

                                              *       *       *

               So I did what any kid would do: I saved my lunch money, mowed a few
               lawns, and found myself in front of the top instructor I could find in my
               area.

                                              *       *       *

               [Upon putting into practice the professional putting techniques he had
               learned with his Parkinson Disease clinic participants, he states that he
               observed they did not work.]

                                              *       *       *

               This experience created a lot of cognitive dissonance. I remember sitting at
               my parent’s dining table writing to many top doctors at The Mayo Clinic
               explaining my observations.

See “Putting: The Four Secret Body Locks” (Unknown Format, 2 nd Edition: 2019) at 5-6.

       30.     Upon information and belief, Kaplan’s pre-2016/2017 golf instruction experience

and/or alleged medical review of his techniques by “many top doctors at The Mayo Clinic[,]” if

any, was limited to his putting methodologies and putting skill set and did not involve any

specialized study of or instruction on a golfer’s full swing (scientific or otherwise).


                                                  9
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 10 of 22




       31.     Upon information and belief, Kaplan and/or Axys Golf became aware of Rotary

Swing’s safe swing theory, marketing strategies, and industry success no later than 2015.

       32.     Indeed, Kaplan obtained his first Rotary Swing online membership account in 2015,

registering under the email address: eric@erickaplangolf.com on August 4, 2015.

       33.     Kaplan/Axys went on to successively register at least two additional (identical and

totally redundant) Rotary Swing membership accounts, and perhaps more that Rotary Swing has

been unable to easily associate with Kaplan or Axys Golf’s name, including as recently as 2018,

registering under the email address Eric.f.kaplan@axysgolf.com on September 22, 2018.

       34.     There is no legitimate reason (to Plaintiff’s knowledge and imagination) why any

innocent and transparent Rotary Swing subscription member would ever need three identical,

totally redundant accounts to the exact same offering of benefits and level of access to Rotary

Swing’s free subscription golf instruction content.

       35.     After having stealthily canvased Rotary Swing’s instruction platform for years

under various personal and corporate accounts, Kaplan and Axys Golf went full-tilt in simply

taking what they wanted, identifying Rotary Swing’s marketable ideas, concepts, and theories

regarding safe golf swing, and then passing off Rotary Swing’s full swing content as their own –

without any compensation or advance notice to Rotary Swing or proper attribution to Rotary Swing

as the creator and originator of the content.

       C.      Rotary Swing Fans Bring Axys Golf’s Theft of Rotary Swing’s Business Value
               to Quinton’s Attention

       36.     Over the last couple of months, independent sources began contacting Quinton

regarding their observations that Kaplan and Axys Golf appeared to have misappropriated Rotary

Swing’s full swing content and teaching methodologies – verbatim, in some cases.

                                                10
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 11 of 22




       37.    The first message came from a Rotary Swing subscriber, in December 2019, who

comments in an email:

              Chuck, our club in Saint Louis hired a new golf pro. He seems quite
              knowledgable (sic) and in talking to him he guided me to Eric Kaplan. Do
              you know Eric and if so do you have any opinions. It seems to me you might
              have had a profound impact on some of his teaching if you know him
              because he uses the exact phrases you have developed over the years.

(Emphasis added).

       38.    He goes on to note in another email later that day:

              His videos use a great deal of your lingo like neutral joint alignment, why
              Tiger Woods ruined his knee, the Last Putting Lesson you will ever need,
              etc. etc.

(Emphasis added).

       39.    In March 2020, he states of Kaplan in another unsolicited email:

              I thought it was impossible for him to have independently come up with
              some of his stuff.

(Emphasis added).

       40.    When Kaplan and Axys Golf learned in March 2020 that Rotary Swing had been

alerted to their wholesale theft of Rotary Swing’s full swing content, Axys Golf immediately

removed a slew of particularly egregious copycat videos of Rotary Swing’s full swing content,

which had been freely accessible to the public, and then a few days later re-posted the same, but

shielding it behind a paywall. Kaplan/Axys Golf also went about renaming some of the online

services and instruction programs on the Axys Golf website that had been clearly modeled after or

even copied verbatim from Rotary Swing’s site.

       41.    The following is an non-exhaustive list of Rotary Swing content taken by Kaplan

and Axys Golf and/or other improper acts undertaken by Defendants that are known to date:

                                               11
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 12 of 22




   •   Defendants removed free access to numerous videos on Axys Golf’s YouTube
       channel    that     evidence    improper    actions   at    issue.   See
       https://www.youtube.com/channel/UC_kKdo0xa2-qLXUg2TaOY_Q/playlists.

   •   Defendants continue to improperly use those and/or other related videos on the
       Axys Golf website, Facebook, and/or YouTube and continue to receive the tainted
       benefits therefrom over Rotary Swing’s objection.

   •   Axys Golf’s Facebook video, “Instantly Gain 15 Yards,” at
       https://www.facebook.com/watch/?v=10113488838281771 appears to be a copy of
       Rotary Swing instruction contained in a number of Rotary Swing videos, including
       https://rotaryswing.com/golf-instruction-videos/full-swing-basics/setup/connect-
       to-your-core-get-in-box,      https://rotaryswing.com/golf-instruction-videos/full-
       swing-advanced/downswing/throw-the-ball-drill,                                 and
       https://rotaryswing.com/golf-instruction-videos/full-swing-basics/setup/5-
       minutes-to-the-perfect-golf-setup. For example, the video copies the Rotary Swing
       “Rectangle/Box” teaching method, which Rotary Swing has used since at least
       2007, by relying on a “Rectangle/Square” method – and, in fact, Kaplan slips up at
       approximately 1:48 of the video, referring to the muscles of the “box” – again,
       Rotary Swing’s lingo. As another example, Axys Golf’s video copies Rotary Swing
       instruction regarding the spacing between the shoulder and ear during the golf
       swing.

   •    Axys               Golf’s                Facebook             video              at
       https://www.facebook.com/axysgolf/videos/2091147024489839/ copies many
       Rotary Swing teaching methods and related videos. Examples include the
       following: at approximately 44:45 on the video, Kaplan references weight too far
       forward making it difficult to clear (which copies Rotary Swing instruction to avoid
       weight directed toward the balls of feet so the golfer can rotate, as seen in
       https://rotaryswing.com/golf-instructionvideos/full-swing-basics/weight-
       shift/weight-shift-part-3-to-the-left); at approximately 58:20 on the video, Kaplan
       discusses how the arms hang from the shoulders and strong grip (which copies
       Rotary Swing instruction regarding the way arms hang naturally and the strong grip,
       as      seen     in     https://rotaryswing.com/golf-instruction-videos/full-swing-
       advanced/setup/thegorilla-grip); and, at approximately 1:07 in the video, Kaplan
       discusses keeping arms and hands in-line with the sternum (which copies Rotary
       Swing instruction as seen in https://rotaryswing.com/golf-instruction-videos/full-
       swing-basics/takeaway/role-of-the-rightarm-takeaway).

   •   Axys               Golf’s              Facebook                video              at
       https://www.facebook.com/axysgolf/videos/1974925696111973/ addresses set-up
       instruction regarding width, weight, and neutral joint alignment, which Rotary
       Swing identified and has focused on for years as can be seen in the following videos
       -                      https://rotaryswing.com/golf-instruction-videos/full-swing-

                                               12
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 13 of 22




       advanced/setup/stance-too-wide,           https://rotaryswing.com/golf-instruction-
       videos/full-swing-basics/setup/determining-properstance-width,                  and
       https://rotaryswing.com/golf-instruction-videos/full-swingbasics/rotaryswing-
       academy/golf-setup-clinic. For example, at approximately 3:08 of the Axys Golf
       video, Kaplan uses the exact same words and test with students as Rotary Swing at
       approximately 20:10 of the third Rotary Swing video here, “Golf Setup Clinic.”

   •   On Axys Golf’s website, Axys Golf’s “Own Your Swing” course appears to copy
       the Rotary Swing DEAD Drill video and content. Axys Golf’s “Own Your Swing”
       course advertising puts forward a 5-step golf swing breakdown that is a slightly-
       modified version of the Rotary Swing 5-step system.

       42.     Plaintiff Rotary Swing has the right to market its goods and services using previous

work created and/or owned solely by Rotary Swing. Its direct competitors, Defendants Axys Golf

and Kaplan, have made misrepresentations as to the source of the material and services marketed

on their website and on their Facebook page and/or YouTube channel and, in so doing, have

wrongfully appropriated a product of Rotary Swing’s expenditure of labor, skill, and money.

       43.     Defendants’ merchandising practices and conduct are an attempt to “pass off” or

“palm off” a rival’s (i.e., Rotary Swing’s) goods and services as its own, removing reference to or

proper attribution for Rotary Swing, and creating confusion between its own goods/services and

the goods/services of Rotary Swing.

       44.     Rotary Swing, as the originator, creator, and author of the full swing content stolen

by Axys Golf and Kaplan, has been involuntarily deprived of the advertising value of its name and

of the good-will that otherwise would stem from public knowledge of the true source of the safe

swing theories and services, further deceiving the public into believing that Kaplan/Axys Golf is

the true source thereof.




                                                13
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 14 of 22




       45.      Rotary Swing is entitled to a right of attribution as the originator, creator, and author

of the full swing content stolen by Kaplan and Axys Golf and rebranded as their own – verbatim,

in some cases, or substantially similarly to Rotary Swing’s full swing content.

       46.      As set forth in the facts above, Kaplan/Axys Golf made goods and services

representations in its Facebook and YouTube videos and on its website that include full swing

content produced by Rotary Swing. These representations claim that all goods and services

presented in these marketing tools are created by Kaplan and Axys Golf and do not give credit to

Rotary Swing.

       47.      Defendants’ use of Rotary Swing’s full swing content and business plans omit the

true name of the originator, creator, and author of such materials, falsely attributes origination,

creation, and authorship to itself, infringes the originality of such materials, and/or distorts or

truncates the work of Rotary Swing.

       48.      Defendants were not given permission to use or post the full swing content on the

Axys Golf website, or any other website, without attribution or compensation to Rotary Swing.

       49.      In addition, Defendants go so far as to affirmatively take credit for the stolen full

swing content, for which no such credit is due.

       50.      Defendants’ violation of Rotary Swing’s rights is likely to cause confusion,

mistake, or deception among customers and consumers in violation of federal and state unfair

competition and other laws.

       51.      As a direct result of Defendants’ misconduct, Rotary Swing has sustained, and will

continue to sustain, substantial injury, loss, and damages in an amount to be determined at trial.




                                                   14
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 15 of 22




                           V. CLAIMS AND VIOLATIONS ALLEGED

                    COUNT I - Violation of Section 43(a) Of The Lanham Act
                                     (15 U.S.C. § 1125(a))
                           (Direct Liability / Alter-Ego Liability)

         52.   Plaintiff incorporates and realleges, as though fully set forth herein, each and every

allegation set forth in the preceding paragraphs of this Complaint.

         53.   Rotary Swing spent years and made substantial monetary investments in creating

the full swing content misappropriated by Kaplan and Axys Golf, such that the ownership of the

misappropriated material gives rise to property rights.

         54.   In particular, Rotary Swing created and attained a unique and differentiated niche

in the golf instruction industry by marketing itself as the “safest” swing instruction provider in the

market and promoting a science-based and medically-reviewed biomechanical approach to the golf

swing.

         55.   In trying to improperly cut into Rotary Swing’s safe swing niche and established

reputational influence, Kaplan and Axys Golf have made false or misleading statements of fact

concerning the stolen full swing content that is directed to player safety and injury prevention and,

by omission, Rotary Swing’s original full swing content and golf instruction services upon which

Axys Golf’s are now modeled.

         56.   Defendants’ statements actually or tend to deceive a substantial portion of the

intended audience (i.e., golf students and enthusiasts, on a national and even international basis),

which the parties’ share as direct competitors for their respective sale and promotion of internet

memberships, internet subscriptions, in-person clinics, instruction materials, full swing goods and




                                                 15
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 16 of 22




services, advertising revenue, book sales, social media and reputational influencing benefits,

among other things.

        57.    Kaplan’s and Axys Golf’s statements are material in that they will likely influence

the deceived consumers’ purchasing, subscription, and membership decisions.

        58.    Kaplan’s and Axys Golf’s advertisements were introduced into interstate

commerce via its website, Facebook, YouTube, word-of-mouth, advertising campaigns or effects,

among other means.

        59.    Defendants’ statements and advertisements constitute commercial speech

insomuch as they were made with the intent of influencing potential customers to purchase Axys

Golf’s goods and services or otherwise enhance Defendants’ commercial activities, Defendants

disseminated them to the consuming public through the internet (via their website, Facebook, and

YouTube) and other means in such a way as to sell, market, and promote their own goods and

services to the detriment of Rotary Swing, and Defendants are competitors of Rotary Swing in golf

instruction,

        60.    Defendants have wrongfully appropriated the full swing content at zero to little

cost, such that they improperly and unfairly have reaped the benefits of that which they have not

sown.

        61.    Kaplan and Axys Golf acted deliberately and/or willfully in appropriating the full

swing content of Rotary Swing.

        62.    There is a causal link between the challenged statements and harm to Rotary Swing,

such injury being particularly competitive or otherwise harmful to Rotary Swing’s ability to

compete with Kaplan/Axys Golf.


                                               16
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 17 of 22




       63.     With respect to golf instruction, and particularly online golf instruction, the online

or remote consumer often relies on the reputation of the information source as a proxy for direct

evaluation of the accuracy or value of that information. In this respect, Kaplan’s and Axys Golf’s

failure to give Rotary Swing proper credit for the stolen full swing content causes a loss to Rotary

Swing of the enhanced reputation that would otherwise accompany quality work, reducing its

future ability to sell or to charge a premium for its goods, services, and other commercial activities.

       64.     Kaplan and Axys Golf knowingly obtained and/or exercised control over the stolen

full swing content, without authorization, using the property of another (i.e., Rotary Swing) for

both personal and promotional purposes for their own benefits.

       65.     Defendants’ acts have injured Rotary Swing, including by a direct and indirect

diversion of profits from Rotary Swing to Kaplan/Axys Golf, enhancement of Kaplan’s and Axys

Golf’s reputation and related commercial activities to the detriment of Rotary Swing, and a loss of

licensing royalties that Rotary Swing would charge to others to use the full swing content so

misappropriated.

       66.     As a result of Defendants’ unfair competition as described herein, Rotary Swing is

entitled to recover: (1) Kaplan/Axys Golf’s profits; (2) Rotary Swing’s damages arising therefrom,

including loss of profits, market share, and royalties, trebled; and (3) Rotary Swing’s attorney’s

fees and costs of the action.

                                 COUNT II - Unjust Enrichment
                                (Direct Liability / Alter-Ego Liability)

       67.     Plaintiff incorporates and realleges, as though fully set forth herein, each and every

allegation set forth in the preceding paragraphs of this Complaint.



                                                  17
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 18 of 22




       68.     In improperly procuring the full swing content and business plans of Rotary Swing,

Rotary Swing conferred a substantial benefit upon Axys Golf and Kaplan, personally.

       69.     Defendants accepted, retained, and enjoyed the benefit of the full swing content

and business plans of Rotary Swing.

       70.     The retention of the benefits of the full swing content and business plans of Rotary

Swing without compensating Rotary Swing would be unjust.

       71.     Kaplan and Axys Golf knowingly obtained and/or exercised control over the stolen

full swing content, without authorization, using the property of another (i.e., Rotary Swing) for

both personal and promotional purposes for their own benefits.

       72.     The reasonable value of the benefit conferred by Rotary Swing is in excess of

$75,000.

                COUNT III - Violation of Colorado Consumer Protection Act
                                 (C. R. S. §§ 6-1-101 et seq.)
                            (Direct Liability / Alter-Ego Liability)

       73.     Plaintiff incorporates and realleges, as though fully set forth herein, each and every

allegation set forth in the preceding paragraphs of this Complaint.

       74.     Plaintiff Rotary Swing is a provider of in-person and online golf instruction. It

provides goods and services and engages in other commercial activities directed to the public at

large, selling goods/services, including lessons, clinics, online swing analyses, instructor

certification program, book sales, online subscriptions, memberships, and followers on Rotary

Swing’s website, Facebook page, and YouTube channel, and promoting its business through the

internet, promotional appearances, original content and trade contributions, word-of-mouth, and

professional networks, among other things.


                                                18
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 19 of 22




       75.     Defendant Axys Golf is a commercial competitor. Its actions as described above

constitute deceptive and unfair trade practices in violation of § 6-1-105(1), C.R.S.

       76.     Defendant Kaplan is a commercial competitor. His actions as described above

constitute deceptive and unfair trade practices in violation of § 6-1-105(1), C.R.S.

       77.     The Colorado Consumer Protection Act was enacted to protect the public and

legitimate business enterprises from those who engage in unfair methods of competition and

unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.

       78.     Defendants’ actions, as alleged herein, constitute unconscionable commercial

practices, deception, fraud, false pretense, false promise, and/or misrepresentation in violation of

this Act.

       79.     Defendants engaged in deceptive, unfair, and fraudulent misrepresentations as

alleged herein, including its theft of Plaintiff’s full swing content and business plans.

       80.     Consumers are certain to be deceived with regard to Kaplan’s and Axys Golf’s

business practices in rebranding Plaintiff’s full swing content and business plans as their own and

rebranding their goods, services, and commercial activities in a manner intended to deceive

consumers.

       81.     Defendants intended to injure Rotary Swing and other competitors and for the

purpose of destroying or substantially lessening competition to their own offerings.

       82.     Kaplan and Axys Golf knowingly obtained and/or exercised control over the stolen

full swing content, without authorization, using the property of another (i.e., Rotary Swing) for

both personal and promotional purposes for their own benefits.




                                                 19
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 20 of 22




        83.    As a direct and proximate result of Defendants’ unlawful acts and omissions,

Rotary Swing has suffered an ascertainable loss of money or property in the form of diverted or

lost sales, loss of reputational influence and safe swing origination/attribution, and licensing

royalties.

        84.    Rotary Swing is entitled to compensatory and punitive damages, statutory damages,

equitable and injunctive relief, costs, and reasonable attorney’s fees.

              COUNT IV – Misappropriation of Business Value / Commercial Theft
                          (Direct Liability / Alter-Ego Liability)

        85.    Plaintiff incorporates and realleges, as though fully set forth herein, each and every

allegation set forth in the preceding paragraphs of this Complaint.

        86.    Plaintiff Rotary Swing is a provider of in-person and online golf instruction. It

provides goods and services and engages in other commercial activities directed to the public at

large, selling goods/services, including lessons, clinics, online swing analyses, instructor

certification program, book sales, online subscriptions, memberships, and followers on Rotary

Swing’s website, Facebook page, and YouTube channel, and promoting its business through the

internet, promotional appearances, original content and trade contributions, word-of-mouth, and

professional networks, among other things.

        87.    Defendants Axys Golf and Kaplan are commercial competitors of Rotary Swing.

        88.    Defendants’ actions, as alleged herein, wrongfully appropriate a product of Rotary

Swing’s expenditure of labor, skill, and money for its own use and benefit through deceptive,

unfair, and fraudulent means as alleged herein, including its theft of Plaintiff’s full swing content

and business plans.



                                                 20
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 21 of 22




          89.   Defendants intended to injure Rotary Swing and other competitors and for the

purpose of destroying or substantially lessening competition to their own offerings.

          90.   Kaplan and Axys Golf knowingly obtained and/or exercised control over the stolen

full swing content, without authorization, using the property of another (i.e., Rotary Swing) for

both personal and promotional purposes for their own benefits.

          91.   As a direct and proximate result of Defendants’ unlawful acts and omissions,

Rotary Swing has suffered an ascertainable loss of money or property in the form of diverted or

lost sales, loss of reputational influence and safe swing origination/attribution, and licensing

royalties.

          92.   Rotary Swing is entitled to compensatory and punitive damages, equitable and

injunctive relief, costs, and reasonable attorney’s fees.

                                 VI.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays:

          A.    Judgment in Plaintiff’s favor on all claims asserted against Defendants;

          B.    Judgment be entered in Plaintiff’s favor and against Defendants for statutory

damages including but not limited to treble damages, costs of this action (including reasonable

attorney’s fees), equitable relief, and for such other further relief as the Court deems just and

proper.

          C.    Monetary damages arising from Defendants’ improper conduct in an amount to be

proven at trial but in excess of $75,000, including without limitation compensatory and actual

damages;

          D.    All damages and/or other monetary relief, as provided by federal and state laws;


                                                  21
Case 1:20-cv-01195-LTB Document 1 Filed 04/29/20 USDC Colorado Page 22 of 22




       E.      Pre-and post-judgment interest, and that such interest be awarded at the highest

legal rate from and after the date of service of the Complaint;

       F.      Plaintiff’s costs and disbursements of this suit, including reasonable attorney’s fees

as provided by law; and

       G.      Such other further and different relief as the case may require and the Court may

deem just and proper under the circumstances.

                                     VII.   JURY DEMAND

   Plaintiff demands a jury trial.

   Respectfully submitted this 28th day of April 2020.

                                                      KUTAK ROCK LLP


                                                      s/ Daniel Carmeli
                                                      Oliver D. Griffin (No. 52262)
                                                      Daniel Carmeli (No. 52880)
                                                      1801 California St., Suite 3000
                                                      Denver, CO 80202
                                                      Tel: 303-297-2400
                                                      Fax: 303-292-7799
                                                      Oliver.Griffin@kutakrock.com
                                                      Daniel.Carmeli@kutakrock.com

                                                      ATTORNEYS FOR PLAINTIFF




                                                22
